815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.James ADAMS, and Nick Wiggins, Defendants-Appellees.
No. 86-1990.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1987.

Before MERRITT, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of Gravitt's informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Gravitt initiated a civil rights complaint in the district court which alleged:  1) that the hearing officers at the Huron Valley Men's Correctional Facility were biased and had a conflict of interest because they were employees of the Michigan Department of Corrections;  and 2) the contraband rule which the hearing officers found him guilty of violating was not properly promulgated.  A review of the record indicates that the district court did not err in dismissing the civil rights action.


3
It is ORDERED that the judgment of the district court be affirmed for the reasons stated in the district court's decision.  Rule 9(d)(3), Rules of the Sixth Circuit.